PER CURIAM:
| denied. On remand of the case from • the court of appeal to consider the merits of respondent’s claim No. 11, the district court is directed to apply the minimum standard for relief’ as set forth by this Court in State v. Pierre, 13-0873, pp. 9-10 (La. 10/15/13), 125 So.3d 403, 409, and require respondent to show that in light of new evidence, “ ‘no juror, acting reasonably, would have voted to find him guilty beyond a reasonable doubt.’ ” Id. (quoting McQuiggin v. Perkins, 569 U.S. —, —, 133 S.Ct. 1924, 1928, 185 L.Ed.2d 1019 (2013); Schlup v. Delo, 513 U.S. 298, 329, 115 S.Ct. 851, 868, 130 L.Ed.2d 808 (1995)).
KNOLL, J., would grant with order, reversing the Court of Appeal and reinstating the District Court’s judgment.
CLARK, J., would grant with order, reversing the Court of Appeal and reinstating the District Court’s judgment.
CRICHTON, J., would grant with order, reversing the Court of Appeal and reinstating the District Court’s judgment.